Citation Nr: 0607796	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of an injury to the right middle finger with a skin graft.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar segment of the spine, 
on appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 50 percent for 
a right hip replacement, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from October 1971 
to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran was notified of this action and 
he appealed to the Board for review.  The veteran proffered 
testimony before the undersigned Veterans Law Judge via a 
videoconference hearing in November 2005.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.  

The Board notes that when the veteran originally appealed the 
issue involving an increased evaluation for a right hip 
disability, the disability evaluation that had been assigned 
was 30 percent.  During the course of the appeal, the RO 
granted a 50 percent disability rating for the right hip 
replacement.  The effective date of the 50 percent rating was 
determined to be June 1, 2004.  This is not a full grant of 
the benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these issues remain before the Board.

The issues involving the hip and lower back are addressed in 
the REMAND portion of the decision below and they are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran needs to take no action until 
he is contacted by the AMC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The veteran's right middle finger scar is not tender nor 
does it restrict the veteran's movement or function of the 
finger.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the residuals 
of an injury to the right middle finger with a skin graft 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic 
Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come to the VA requesting that his service-
connected right middle finger be assigned a compensable 
evaluation.  He contends that the right finger disability 
produces pain but he has also admitted that the disorder has 
not functionally limited his ability to perform everyday 
tasks.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an April 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service-connected 
lower back and right hip disability following the issuance of 
the October 2003 rating decision that granted entitlement to 
service connection for a right hip replacement and for a 
lower back disability.  The claim for a higher initial rating 
is properly construed as a "downstream" element or claim 
stemming from the initial claim for service connection 
benefits.  As the RO provided section 5103(a) notice relative 
to the initial claim for service connection benefits (see 
April 2003 RO letter), the holding in VAOPGCPREC 8-2003 
applies in this case.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving 
increased evaluations by means of the discussions in the 
original rating decision, the statement of the case (SOC), 
and the supplemental statements of the case (SSOC).  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his three service-connected disabilities were underrated 
and should be assigned a higher disability evaluation.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA within 60 days of receipt 
of the VCAA letter issued by the AMC of any additional 
records or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a detailed examination of the right hand in 
September 2003 and a copy of that examination has been 
included in the claims folder for review.  Such an exam was 
accomplished so that the VA would have a more complete 
picture of the veteran's right hand disability.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  It is noted that the veteran did present testimony 
before the Board in November 2005, at which time he expressed 
his opinion with respect to his right hand disability.  The 
veteran was given notice that the VA would help him obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his right middle finger claim, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone a medical 
examination so that the VA would have a complete picture of 
the veteran's hand condition.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue. before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has been service-connected for the residuals of 
an injury to the middle finger of the right hand.  The 
veteran had suffered from an injury of the finger and ended 
up having a skin graft over the volar surface of the distal 
phalanx.  In conjunction with his claim, the veteran 
underwent an examination of the hand in September 2003.  
Prior to the exam, the veteran stated that he had aching and 
tenderness of the finger but admitted that he had no 
functional loss.  He also stated that he was not taking 
medications for the finger.  

Upon examination, the examiner found no tenderness or 
soreness associated with the skin graft.  The veteran's grip 
and grasp strength was found to be normal and he was also 
found to have normal dexterity.  The examiner noted that 
there was no change in symptoms with repetitive use or 
fatigue.  X-ray films of the hand noted minimal degenerative 
arthritic changes of "some of the interphalangeal joints of 
the right hand".  

The veteran's disability has been rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7804 (2005), which states that the single maximum rating of 
10 percent for scars that are superficial and painful on 
examination.  The criteria is clarified in Note 1 in that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

The veteran has admitted that the finger does ache.  However, 
the most recent VA medical examination resulted in a report 
that found that despite the aching, the veteran's middle 
finger was "normal".  The scar was not tender and it was 
well-healed.  It did not affect his ability to use the 
finger, and the veteran's ability to function was not 
infringed upon by the scar.  It is further noted that the 
veteran's range of motion of the right middle finger was not 
affected by the residual scar.  

After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7804 (2005) for the veteran's residual scar 
of the right middle finger.  It is hypersensitive, or 
particular tender to the touch.  Moreover, the scar appears 
to be superficial, not deep, and it is not associated with 
underlying soft tissue damage.  Similarly, it is not 
adherent, and there is no sign of underlying tissue loss.  
Also, the scar does not approach the area size needed for a 
compensable evaluation.  Hence, for the above reasons, the 
Board finds that the criteria for a compensable evaluation 
have not been met.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable evaluation for a disability of the 
right middle finger.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected right middle finger disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
are not met.


ORDER

Entitlement to a compensable evaluation the residuals of an 
injury to the right middle finger with a skin graft is 
denied.  


REMAND

The other two issues now before the Board involve whether 
increased evaluations should be assigned for lower back 
disability and the residuals of a right hip replacement.  The 
lower back disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5292 (2003).  The right hip 
disability has been rated pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5054 (2005).  

The record reflects that the veteran underwent VA 
examinations of the back in September 2003 and again in June 
2004.  Nevertheless, the Board notes that during the course 
of the appeal, the rating criteria for disabilities of the 
spine were changed.  The most recent VA medical examination 
report did not contain clinical findings addressing the new 
criteria.  Hence, the veteran should be afforded 
contemporaneous and thorough VA orthopedic and neurological 
examinations in order to determine the current severity of 
the veteran's service-connected disability of the lumbar 
segment of the spine, to include the effect of the disability 
on the veteran's functional capabilities.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The performance of such 
examinations would allow for the Board (and the VA) to 
properly assess, based on the newly gathered evidence, 
whether the veteran should be assigned a higher rating in 
accordance with the new rating criteria.  [The Court has held 
that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Halstead v. Derwinski, 
3 Vet. App. 213 (1992).]  Hence, this issue will be remanded 
for the purpose of obtaining the needed information.  

With respect to the right hip disability, the veteran was 
originally service-connected for the residuals of a fracture 
of the right femur with osteoarthritis of the hip.  However, 
over the years, the veteran's ability to ambulate became more 
difficult and the hip bones degenerated.  In April 2003, the 
veteran underwent a right total hip arthroplasty.  Upon 
receiving the medical records involving the hip, the RO 
concluded that the right hip replacement was the natural 
progression of the fractured right femur.  As such, service 
connection was granted for a right hip disability and a 30 
percent disability was assigned, effective June 1, 2004.  The 
veteran appealed the rating assigned and after further 
development, the RO adjusted the evaluation.  It raised the 
rating to 50 percent.  The veteran was informed of the 
adjustment but he has continued to appeal, asserting that a 
rating in excess of 50 percent should be assigned.  

The veteran's hip disability has been rated pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5054.  The rating criterion 
specifically addresses range of motion, weakness, and pain.  
It does not, however, cover scars or nerve damage.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  Because a 
thorough discussion of the applicability of Esteban has not 
been accomplished, i.e., the RO must discuss and decide 
whether the veteran is separately entitled to ratings for 
nerve involvement and the operation scar, and as such, the 
claim must be remanded for additional development and 
adjudication.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for increased evaluations; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2004 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

3.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time. 

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  After the above has been completely 
to the extent possible, the RO should 
schedule the veteran for an examination 
of his right hip.  The examiner or 
examiners should be prepared to provide 
comments with respect to the orthopedic, 
dermatological, and neurological aspects 
of the veteran's right hip replacement.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

a.  Orthopedic Portion of Examination.

(1)  The veteran's right hip should be 
examined for degrees of range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion of 
the hip.

(2)  The examiner should determine 
whether the right hip exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

(4)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

b.  Neurological Portion of the 
Examination.  

(1)  The examiner should describe any 
neurological deficits caused by the right 
hip replacement.  This should include a 
detailed assessment of functioning of the 
right hip.  The doctor should comment on 
the extent of paralysis, if any, in the 
appellant's right hip and lower extremity 
and whether such paralysis is a residual 
of the service-connected right hip 
replacement.  

(2)  The neurologist should indicate 
which of the nerve groups itemized in the 
VA Schedule for Rating Disabilities are 
affected, if any, by the right hip 
disability.  38 C.F.R. Part 4 (2005).

(3)  For each affected nerve or nerve 
group, the examiner should indicate 
whether the paralysis is complete or 
incomplete; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, noting such relevant factors 
as strength and incoordination.

(4)  In responding to the foregoing 
inquiry, the examiner should specifically 
describe the related impairment of motor 
function, trophic changes, and sensory 
disturbance within the meaning of 38 
C.F.R. § 4.120 (2005).

(5)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

c.  Dermatological Portion of the 
Examination.  The report of the skin 
examination should identify, and contain 
findings concerning, all scars produced 
by the right hip replacement.  These 
findings should include information about 
whether the scar or scars:

(1)  are tender and painful, if 
superficial;

(2)  are poorly nourished with repeated 
ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), are 
the size of an area or areas: exceeding 6 
square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, are the size of an area or 
areas of 144 square inches (929 square 
cm) or greater;

(5)  are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  are superficial and painful on 
examination; and,

(7)  have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

(8)  A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should review the claims folder and ensure that the 
requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2005) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


